DETAILED ACTION
The RCE Amendment filed April 12, 2021 has been entered. Claims 1-20 are pending. Claims 1, 9, 11, 16 and 19 are independent.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicant claims a bias generation circuitry to sense amplifiers to a memory device (e.g., MRAM).
Regarding independent claim 1, 9, 11, 16 and 19, the major difference in the claims not found in the prior art, along with the other claimed features, is that a device and a method thereof comprising memory blocks and sense amplifiers respectively coupled the memory blocks, at least one generators that selectively applies a bias signal to the two or more sense amplifiers for regulating read current to the two or more sense amplifiers, wherein the bias signal comprises a pulsed bias signal for activation of the two or more memory blocks, wherein the at least one generator comprises a bias current driver configured to apply the pulsed bias signal to the two or more sense amplifiers, and wherein the bias current driver is configured to be activated or deactivated by a clocked pulse signal over the prior art.
Claims 2-8, 10, 12-15, 17-18 and 20 are allowed due to claim dependency.
Further, new search was performed based on the amended claims 1-20 and new search closest prior arts does not reveal any arts that appear to teach, suggest or provide motivation for combination with previous arts, to meet the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825